Sebastian Holdings, Inc. v Deutsche Bank, AG (2017 NY Slip Op 01518)





Sebastian Holdings, Inc. v Deutsche Bank, AG


2017 NY Slip Op 01518


Decided on February 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2017

Andrias, J.P., Feinman, Gische, Gesmer, JJ.


603431/08 3262A 3262

[*1] Sebastian Holdings, Inc., Plaintiff-Appellant,
vDeutsche Bank, AG, Defendant-Respondent.


Zaroff & Zaroff LLP, Garden City (Richard M. Zaroff of counsel), for appellant.
Cahill Gordon & Reindel LLP, New York (David G. Januszewski of counsel), for respondent.

Orders, Supreme Court, New York County (Saliann Scarpulla, J.), entered January 27, 2016, which, insofar as appealed from as limited by the briefs, granted defendant's motion for summary judgment dismissing the amended complaint, and denied plaintiff's motion for leave to serve and file a proposed second amended complaint, unanimously affirmed, with costs.
The claims in this action are the subject of a prior final judgment of an English court, which found in defendant's favor and denied plaintiff's counterclaims,[FN1] awarding defendant a sum of money.
The motion court properly accorded recognition to the judgment of the English court based on the doctrine of comity. Having failed to show fraud in the procurement of the judgment or that recognition of the judgment would do violence to, or be fundamentally offensive and inimical to, some strong public policy of this State, plaintiff is precluded from attacking the validity of the judgment in this action (Greschler v Greschler, 51 NY2d 368, 376 [1980]; Matter of Gotlib v Ratsutsky, 83 NY2d 696, 699-700 [1994]).
To the extent the proposed claims are based upon different theories or seek a different remedy from the claims decided in the English action, they nevertheless are barred because they are predicated upon the same series of transactions and occurrences that formed the basis of that action (O'Brien v City of Syracuse, 54 NY2d 353, 357 [1981]), and they could have been raised in that action (see Wietschner v Dimon, 139 AD3d 461 [1st Dept 2016], lv denied 28 NY3d 901 [2016]; Pahmer v Touche Ross & Co., 271 AD2d 371 [1st Dept [2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2017
CLERK
Footnotes

Footnote 1:Plaintiff was the defendant in the English action.